Citation Nr: 1813207	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-06 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to November 4, 2017, and to a rating in excess of 30 percent from November 4, 2017, forward.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) rating effective June 20, 2012.  During the pendency of the appeal, this rating was increased to 30 percent effective November 4, 2017.
 
In August 2016, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.

Further, in the August 2016 remand the Board found that the Veteran had raised a claim of entitlement to a total disability rating based on individual unemployability (TDIU) and incorporated that issue as part and parcel of the current appeal for an increased rating for hearing loss.  See 38 C.F.R. §§ 3.340, 4.16 (2016); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, since that time the Veteran has stated that he had never claimed that he was unemployable and was not seeking that benefit, but rather that he could be employed in a job, just not one with a salary commensurate with his educational training and experience, i.e., as an assistant principal of a high school.  Further, he declined to submit a VA Form 21-8940.  See Letters from the Veteran, received in September 2016, October 2016, March 2017, and May 2017.  Accordingly, the issue of entitlement to a TDIU will not be addressed as part and parcel of the current appeal, in accordance with the Veteran's assertions.



FINDINGS OF FACT

 1.  Prior to August 27, 2013, the Veteran's bilateral hearing loss was manifested by numeric designations of I for the right ear and VIII for the left ear.  

2.  From August 27, 2103, to January 13, 2017, the Veteran's bilateral hearing loss was manifested by numeric designations of II for the right ear and IX for the left ear.  

3.  From January 14, 2017, to November 3, 2017, the Veteran's bilateral hearing loss was manifested by numeric designations of V for the right ear and V for the left ear.  

4.  From November 4, 2017, forward, the Veteran's bilateral hearing loss was manifested by numeric designations of VI for the right ear and VI for the left ear.  


CONCLUSIONS OF LAW

 1. Prior to August 27, 2013, the criteria for a compensable rating for bilateral hearing loss have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  From August 27, 2103, to January 13, 2017, the criteria for a 10 percent rating, but no higher, for bilateral hearing loss have been satisfied.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2017).

3.  From January 14, 2017, to November 3, 2017, the criteria for a 20 percent rating, but no higher, for bilateral hearing loss have been satisfied.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2017).

4.  From November 4, 2017, forward the criteria for a disability rating in excess of 30 percent rating for bilateral hearing loss have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017). Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Diagnostic codes in the rating schedule identify various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017). Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126   (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110  (West 2014); 38 C.F.R. § 3.400  (2016). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant). When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532   (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519   (1996). 

Hearing loss is evaluated under 38 C.F.R. § 4.85 , Diagnostic Code (DC) 6100. In evaluating hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests using the Maryland CNC word list, in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. 38 C.F.R. § 4.85 , DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id. 

VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id. Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test. The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row corresponding to the percentage of discrimination and the vertical column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85  by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI). For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id. 

VA regulations also includes two provisions for evaluating certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203  (May 11, 1999).  The Board will address each in turn.

Under 38 C.F.R. § 4.86(a) (2017), if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  Each ear will be evaluated separately.  Id.   This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209  (May 11, 1999).

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209  (May 11, 1999).  Because the Veteran's puretone thresholds at 1000 Hertz have not been 30 dB or less at 1000 Hertz and have not been 70 dB or more at 2000 Hertz in either ear, section 4.86(b) does not apply.

An April 2013 VA examination report reflects a puretone threshold average in the right ear of 51 dB, and a puretone threshold average in the left ear of 6 dB.  Speech discrimination testing using the Maryland CNC word list yielded scores of 100% in the right ear and 48% in the left ear.  Applying these values to Table VI yields numeric designations of I for the right ear and a VIII for the left ear.  See 38 C.F.R. § 4.85.  The point where designations I and VIII intersect on Table VII yields a 0-percent or noncompensable rating.  See 38 C.F.R. § 4.85, DC 6100.

At the time of the April 2013 VA examination, in the Veteran's left ear, puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more.  38 C.F.R. § 4.86(a).  Applying the puretone threshold average in the left ear of 65 dB to Table VIA yields a numeric designation of V for the left ear, which is less favorable for the Veteran.  

An August 27, 2013 private audiogram from Total Hearing Care reflects a puretone threshold average in the right ear of 55 dB, and a puretone threshold average in the left ear of 68 dB.  Speech discrimination testing yielded scores of 84% in the right ear and 40% in the left ear.  Applying these values to Table VI yields numeric designations of II for the right ear and IX for the left ear.  See 38 C.F.R. § 4.85.  The point where designations II and IX intersect on Table VII yields a 10-percent rating.  See 38 C.F.R. § 4.85, DC 6100.

At the time of the August 27, 2013 private audiogram, in the Veteran's left ear, puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more.  38 C.F.R. § 4.86(a).  Applying the puretone threshold average in the left ear of 68 dB to Table VIA yields a numeric designation of V for the left ear, which is less favorable for the Veteran.  

The Board notes that a review of the August 27, 2013 private audiogram does not specify whether the speech discrimination test was performed using the Maryland CNC word list.  However, following the development requested in the Board's August 2016 remand, the Veteran reported that he contacted the private audiologist to inquire and was told that the Maryland CNC word list was in fact used.  Therefore, accepting the Veteran's statement as true, the results may be used for rating purposes.  See 38 C.F.R. § 4.85.

A January 14, 2017 VA audiological evaluation reflects a puretone threshold average in the right ear of 63 dB, and a puretone threshold average in the left ear of 65 dB.   The NU-6 speech discrimination test was used rather than the Maryland CNC test.  Therefore, these results are not adequate for rating purposes under Table VI.   However, in both ears, puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more.  38 C.F.R. § 4.86(a).  Applying the puretone threshold averages to Table VIA yields numeric designations of V for the right ear and V for the left ear.  The point where designations V and V intersect on Table VII yields a 20-percent rating.  See 38 C.F.R. § 4.85, DC 6100.

A November 4, 2017 VA examination report reflects a puretone threshold average of 71 dB in the right ear, and 76 dB in the left ear.  Speech discrimination testing using the Maryland CNC word list yielded scores of 84% in the right ear and 94% in the left ear.  Applying these values to Table VI yields numeric designations of III for the right ear and II for the left ear.  See 38 C.F.R. § 4.85.  The point where designations III and II intersect on Table VII yields a 0-percent or noncompensable rating.  See 38 C.F.R. § 4.85, DC 6100.  However, in both ears, puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more.  38 C.F.R. § 4.86(a).  Applying the puretone threshold averages to Table VIA yields numeric designations of VI for the right ear and VI for the left ear.  The point where designations VI and VI intersect on Table VII yields a 30-percent rating.  See 38 C.F.R. § 4.85, DC 6100.

In sum, prior to August 27, 2013, the Veteran's bilateral hearing loss did not meet or more nearly approximate the criteria for a compensable rating.  As of August 27, 2013, a 10 percent rating, but not higher is warranted; and as of January 14, 2017 a 20 percent rating, but not higher is warranted.  From November 4, 2017, forward, a rating in excess of 30 percent is not warranted.  


ORDER

Prior to August 27, 2013, entitlement to an increased (compensable) disability rating for bilateral hearing loss is denied.

From August 27, 2013, to January 13, 2017, a 10 percent rating, but not higher, for bilateral hearing loss is granted.

From January 14, 2017, to November 3, 2017, a 20 percent rating, but not higher, for bilateral hearing loss is granted.

From November 4, 2017, forward, entitlement to a disability rating in excess of 30 percent for bilateral hearing loss is denied.



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




